From Bill of Exceptions No. 1 it is made to appear that while the witness, Charlie Johnson, was testifying, the District Attorney elicited from him the admission that he had plead guilty to a felony and had been given a suspended sentence. The bill does not explain the setting or the surrounding circumstances, and we are unable to determine the relation of the case to the testimony in question. *Page 41 
To require consideration, it is essential that the bill of exceptions be self-explanatory to a degree that will enable the court to determine from the bill alone whether in the ruling of which complaint is made, error was committed. See Ard v. State,276 S.W. 263; Coulson v. State, 277 S.W. 135; Carter v. State,277 S.W. 395; Quinn v. State, 279, S.W. 458; Conger v. State, 63 Tex.Crim. Rep.; Walker v. State, 9 Texas Crim. App. 200; and other authorities collated in Branch's Ann. Tex. P. C., Sec. 207. A recital of the objections does not dispense with the necessity of stating the explanatory facts. See Smith v. State, 4 Texas Crim. App. 630; Hennessey v. State, 23 Texas Crim. App. 355, and other cases collated in Branch's Ann. Tex. P. C., Sec. 209.
Bill No. 2 is amenable to the faults pointed out with reference to Bill No. 1, and in addition thereto, is but a trans-scription of the stenographer's notes in question and answer form, and for that additional reason is defective. See Cantrell v. State, 280 S.W. 595; Montez v. State, 276 S.W. 709; Soderman v. State, 97 Tex.Crim. Rep.; Reese v. State,94 Tex. Crim. 220; Jetty v. State, 90 Tex.Crim. Rep..
The substance of Bill No. 3 is that a witness saw the appellant and another person standing in the field and that thereafter he found some whiskey in a fruit jar in the field. Objection was made that this was not in any way connected with the transaction involved in the trial. This is but in the nature of an objection, and no facts are embraced in the bill from which this court can determine that in receiving the testimony the court committed error. The presumption is in favor of the correctness of the court's ruling. See Moore v. State, 7 Texas Crim. App. 14; Cavaner v. State, 269 S.W. 1053. As stated above, a bill in order to demand consideration, should be complete in itself, and the mere recital of objections is not tantamount to a certificate of facts.
Bill No. 4 relates to a requested charge apparently touching the same transaction as that to which Bill No. 3 refers. It is not more specific than is Bill No. 3.
The same may be said of Bill No. 5 which relates to the same transaction.
The motion for rehearing is overruled.
Overruled. *Page 42